MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be
                                                                 Apr 24 2020, 6:06 am
regarded as precedent or cited before any
court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEES
Danielle Sheff                                            Curtis T. Hill, Jr.
Sheff Law Office                                          Attorney General of Indiana
Indianapolis, Indiana
                                                          Frances Barrow
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                          April 24, 2020
of the Parent-Child Relationship                          Court of Appeals Case No.
of J.B., D.O., P.F., & K.B.                               19A-JT-1935
(Minor Children) and L.F.                                 Appeal from the Marion Superior
(Mother);                                                 Court
L.F. (Mother),                                            The Honorable Marilyn Moores,
                                                          Judge
Appellant-Respondent,
                                                          The Honorable Scott Stowers,
        v.                                                Magistrate
                                                          Trial Court Cause No.
Indiana Department of Child                               49D09-1812-JT-1397
Services and Child Advocates,                             49D09-1812-JT-1398
                                                          49D09-1812-JT-1399
Inc.,                                                     49D09-1812-JT-1400
Appellees-Petitioners




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020            Page 1 of 17
      May, Judge.


[1]   L.F. (“Mother”) appeals the involuntary termination of her parental rights to

      J.B., D.O., P.F., and K.B. (collectively, “Children”). Mother argues she was

      denied due process when the Department of Child Services (“DCS”) did not

      offer her certain reunification services. In addition, Mother contends the

      evidence does not support the trial court’s finding and conclusions that the

      conditions under which Children were removed from Mother’s care would not

      be remedied, 1 termination was in Children’s best interests, and there existed a

      suitable plan for the care and treatment of Children following the termination of

      Mother’s parental rights. We affirm.



                              Facts and Procedural History
[2]   Mother is the biological mother 2 of J.B., born March 20, 2008; D.O., born

      September 1, 2009; P.F., born May 27, 2011; and K.B., born August 18, 2016.

      In March 2016, DCS filed a petition alleging J.B., D.O., and P.F. were




      1
        Mother also alleges the trial court’s findings do not support its conclusion that the continuation of the
      Mother-Children relationships posed a threat to Children’s well-being. Because we hold the trial court’s
      findings supported its conclusion that the conditions under which Children were removed from Mother’s care
      would not be remedied, we need not consider Mother’s argument regarding whether the continuation of the
      parent-children relationship posed a risk to Children’s well-being. See In re L.S., 717 N.E.2d 204, 209 (Ind.
      Ct. App. 1999) (because Indiana Code section 31-35-2-4(b)(2)(B) is written in the disjunctive, the court need
      find only one requirement to terminate parental rights), reh’g denied, trans. denied, cert. denied 534 U.S. 1161
      (2002).
      2
       D.B. is the father of J.B. and K.B.; his parental rights were also terminated. He does not participate in this
      appeal. De.O. is the father of D.O. and P.F.; his parental rights were also terminated. He does not
      participate in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020                      Page 2 of 17
      Children in Need of Services (“CHINS”) based on an incident of domestic

      violence between Mother and De.O., who is the father of D.O. and P.F.

      Mother entered into an Informal Adjustment and J.B., D.O. and P.F. were

      allowed to stay in Mother’s home because Mother “was following through with

      the criminal case for [De.O., Mother] agreed to participate in services and

      [Mother’s] home appeared to be safe and the children appeared to be taken care

      of in her home at that time.” (Tr. Vol. II at 16.)


[3]   K.B. was born on August 18, 2016, and was released to Mother’s care under the

      Informal Adjustment. The Informal Adjustment was closed on October 21,

      2016, when the CHINS petition related to the termination proceeding before us

      was filed. The new CHINS petition alleged additional incidents of domestic

      violence in the home involving Mother, the fathers of all of the children, and

      Mother’s sister; Mother was not compliant with domestic violence services as

      part of the Informal Adjustment; and Mother admitted K.B. tested positive for

      cocaine at birth. Children were removed from Mother’s care and placed in

      foster care.


[4]   On November 1, 2016, Mother admitted the allegations in DCS’s CHINS

      petition, and the trial court adjudicated Children as CHINS. The trial court

      entered its dispositional order the same day, requiring Mother to engage in

      homebased therapy and case management, complete a substance abuse

      assessment and follow all recommendations, complete a domestic violence

      assessment and follow all recommendations, visit with Children, and submit to

      drug screens. After several review hearings during which service providers

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 3 of 17
      testified that Mother was compliant with services, the trial court approved a

      temporary home trial visit on January 23, 2018, and Children were returned to

      Mother’s care.


[5]   Prior to the March 20, 2018, review hearing, the Family Case Manager

      (“FCM”) went to Mother’s house. She observed


              debris and clutter throughout the home. . . like trash, empty
              water bottles, empty coke [sic] bottles. There were clothes
              scattered kind of all throughout the children’s bedrooms and piles
              of clothes. Piles of like – like they were taking food to their
              room, so they’d have plates and things kind of – just kind of
              scattered throughout the different rooms. There were plates in
              the living, kitchen and dining area with food that was decaying
              on them. The kitchen was overflowing with dishes. There were
              pots and pans with still [sic] food on them[.]


      (Id. at 29-30.) The FCM asked Mother to clean up the house, and testified, “it’s

      not best practice for DCS to just immediately remove [children] from an

      unclean home. We wanted to give her a chance to correct the situation.” (Id.

      at 30.) Additionally, the FCM was concerned because J.B., who was nine years

      old at the time, was responsible for waking his younger siblings to school

      because Mother “just had a hard time getting up in the morning.” (Id. at 28.)


[6]   On March 21, 2018, the FCM went to Mother’s house to hold a team meeting

      and administer a drug screen as ordered by the trial court during the March 20,

      2018, review hearing. The purpose of the team meeting was to discuss the

      closure of the CHINS case because Mother was close to completing many of

      the required services, though the state of Mother’s home and her continuation

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 4 of 17
      of domestic violence services were a concern. Upon her arrival, the FCM could

      hear a child crying. She knocked on the door, and Mother refused to answer

      for ten to fifteen minutes. When Mother answered the door, she appeared “to

      be in disarray. Her hair was kind of everywhere, her eyes were bloodshot.” (Id.

      at 32.) The FCM asked Mother why she did not immediately answer the door

      and Mother “asked [her] to leave, she told [her] that she didn’t want [her] to

      come in, she was cursing and didn’t want [her] in the home.” (Id. at 33.)


[7]   Mother eventually allowed the FCM into the home, where the FCM observed

      J.B. and Mother’s aunt trying to clean up the house. Mother told the FCM, “I

      can’t do this anymore just go ahead and take them.” (Id. at 34.) Mother then

      told J.B., “I love you, but you’re going to have to go.” (Id.) The FCM called

      for an emergency drug screener to come to the home. After submitting a

      specimen for the screen, Mother told the FCM that “she had been using cocaine

      for two to three weeks prior to that screen . . . [and] that she had [J.B.] pee in a

      pill bottle and hid it under the bathroom sink and try to use that as her own

      sample.” (Id. at 36.) The FCM removed Children from Mother’s home

      immediately and they were placed in foster care, where they remained for the

      rest of the proceedings.


[8]   The trial court held a detention hearing on March 23, 2018, and Mother did not

      appear. Her counsel indicated he had attempted to contact Mother and she had

      not responded. The trial court amended the dispositional order to require

      Mother to complete two weeks of in-patient drug treatment. At the November

      27, 2018, permanency hearing, the trial court changed Children’s permanency

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 5 of 17
       plan from reunification to adoption because the case had been open for over

       two years, Mother had become non-compliant with services, Mother did not

       have housing, and Mother had not completed the ordered drug treatment.


[9]    On December 13, 2018, DCS filed its petitions to terminate Mother’s parental

       rights to Children. On April 25, 2019, Mother filed a motion to hold a

       permanency hearing. She argued she had been compliant with services and

       visiting with Children. The trial court granted her motion the same day and

       scheduled a permanency hearing for June 18, 2019. Mother did not appear at

       the June 18, 2019, permanency hearing.


[10]   On June 27, 2019, the trial court held a fact-finding hearing on DCS’s

       termination petitions. Mother attended the fact-finding hearing. On July 8,

       2019, the trial court entered its order terminating Mother’s parental rights to

       Children.



                                  Discussion and Decision
                                             Standard of Review
[11]   We review termination of parental rights with great deference. In re K.S., 750
N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge

       credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

       trans. denied. Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. Id. In deference to the juvenile court’s unique

       position to assess the evidence, we will set aside a judgment terminating a


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 6 of 17
       parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161 (2002).


[12]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

       subordinate the interests of the parents to those of the children when evaluating

       the circumstances surrounding a termination. In re K.S., 750 N.E.2d at 837.

       The right to raise one’s own children should not be terminated solely because

       there is a better home available for the children, id., but parental rights may be

       terminated when a parent is unable or unwilling to meet parental

       responsibilities. Id. at 836.


[13]   To terminate a parent-child relationship, the State must allege and prove:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 7 of 17
               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State must provide clear and convincing proof

       of these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g

       denied. If the court finds the allegations in the petition are true, it must

       terminate the parent-child relationship. Ind. Code § 31-35-2-8.


[14]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.
Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


                                                 1. Due Process
[15]   When DCS seeks to terminate a parent’s parental rights, it must do so in a

       manner that meets the requirements of the due process clause. “Although due

       process has never been precisely defined, the phrase embodies a requirement of

       ‘fundamental fairness.’” J.T. v. Marion Cty. Office of Family & Children, 740
N.E.2d 1261, 1264 (Ind. Ct. App. 2000), reh’g denied, trans. denied, abrogated on

       other grounds by Baker v. Marion Cty. Office of Family & Children, 810 N.E.2d 1035,

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 8 of 17
       1041 (Ind. 2004) (quoting E.P. v. Marion County Office of Family & Children, 653
N.E.2d 1026, 1031 (Ind. Ct. App. 1995). In addition, “procedural irregularities

       in a CHINS proceedings [sic] may be of such import that they deprive a parent

       of procedural due process with respect to the termination of his or her parental

       rights.” A.P. v. Porter County Office of Family & Children, 734 N.E.2d 1107, 1112-

       13 (Ind. Ct. App. 2000), trans. denied.


[16]   Mother argues her due process rights were violated when DCS did not provide

       her services to address alleged mental health issues. As an initial matter, we

       note Mother did not raise this issue before the trial court, and thus the issue is

       waived. See McBride v. Monroe Cty. Office of Family & Children, 798 N.E.2d 185,

       194 (Ind. Ct. App. 2003) (parties cannot raise issue for the first time before the

       appellate court, including some constitutional issues). Waiver notwithstanding,

       “failure to provide services does not serve as a basis on which to directly attack

       a termination order as contrary to law.” In re H.L., 915 N.E.2d 145, 148 n.3

       (Ind. Ct. App. 2009). Further, “a parent may not sit idly without asserting a

       need or desire for services and then successfully argue that he was denied

       services to assist him with his parenting.” In re B.D.J., 728 N.E.2d 195, 201

       (Ind. Ct. App. 2000). Based thereon, we conclude Mother’s due process rights

       were not violated by DCS’s failure to provide her with mental health services.


             2. Reasonable Probability that Conditions Not Remedied
[17]   A trial court must judge a parent’s fitness to care for her child at the time of the

       termination hearing. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App. 2010).


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 9 of 17
       Evidence of a parent’s pattern of unwillingness or lack of commitment to

       address parenting issues and to cooperate with services “demonstrates the

       requisite reasonable probability” that conditions will not change. Lang v. Starke

       Cty. OFC, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Mother

       argues DCS did not present sufficient evidence to support the trial court’s

       findings and that those findings do not support its conclusion that the

       conditions under which Children were removed from Mother’s care would not

       be remedied.


[18]   To support its conclusion that the conditions under which Children were

       removed from Mother’s care would not be remedied, the trial court found:


               33. [Mother] has not completed home based therapy despite
               multiple referrals.


               34. [Mother] has not successfully completed home based case
               management, although the referral remains open.


               35. [Mother] has participated in domestic violence services.
               However, she has not successfully completed this service.


               36. [Mother] has admitted to using cocaine as recently as the
               spring of 2019.


                                                     *****


               44. [Mother] is currently receiving supervised parenting time.
               She has not had unsupervised parenting time since [Children]
               were removed in March 2018.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 10 of 17
                                                     *****


               46. [Mother] is not currently engaged in domestic violence
               services. She was involved in an unstructured program at a local
               church until the May 2019 incident.


               47. There is a reasonable probability that the conditions that
               resulted in [Children’s] removal and continued placement outside
               of the home will not be remedied by [Mother] or by [D.B.].
               [Mother] has been involved with the CHINS court for nearly
               three and a half years. She has failed to successfully complete
               services despite multiple referrals and continues to use cocaine as
               recently as the spring of 2019.


       (App. Vol. II at 18-19.)


[19]   While Mother does not directly challenge any particular finding, she asks this

       court to consider testimony presented at the fact-finding hearing that supports

       her argument. For example, the visitation supervisor testified Mother provided

       Children with appropriate food and age-appropriate activities during supervised

       visitation and that Mother was bonded with Children. Further, another service

       provider testified Mother’s home was appropriate at the time of the termination

       hearing, that the service provider did not have any safety concerns regarding

       Children, and that visitation should be allowed to occur in Mother’s home.


[20]   As noted in the facts of this opinion, Children were removed from Mother’s

       care for domestic violence and substance abuse. While Mother made progress

       throughout the CHINS proceedings, her efforts were not consistent. When

       Mother was granted a trial home visit with Children in January 2018, Mother’s

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 11 of 17
       substance abuse and unsafe living conditions forced DCS to remove Children

       and place them into foster care less than two months after trial home placement

       with Mother. Mother failed to complete certain services and admitted using

       illegal substances within months of the termination hearing.


[21]   Mother’s requests that we believe the testimony of one service provider over

       another are invitations for us to reweigh the evidence and judge the credibility

       of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate

       court cannot reweigh evidence or judge the credibility of witnesses). Based

       thereon, we conclude the trial court’s findings supported its conclusion that the

       conditions under which Children were removed from Mother’s care would not

       be remedied. See In re B.J., 879 N.E.2d 7, 19 (Ind. Ct. App. 2008) (affirming

       termination of parental rights although father was initially compliant with

       services because progress eventually stalled and conditions were remained

       unimproved), trans. denied.


                                       3. Children’s Best Interests
[22]   In determining what is in Children’s best interests, a trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.K., 924 N.E.2d 212, 223 (Ind. Ct. App. 2010), trans. dismissed.

       A parent’s historical inability to provide a suitable environment, along with the

       parent’s current inability to do so, supports finding termination of parental

       rights is in the best interests of the children. In re A.L.H., 774 N.E.2d 896, 900

       (Ind. Ct. App. 2002). The recommendations of a DCS case manager and court-


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 12 of 17
       appointed advocate to terminate parental rights, in addition to evidence that

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination is in Child’s best interests. In re

       J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009).


[23]   Mother argues termination of her parental rights to Children is not in

       Children’s best interests because two service providers testified that Mother

       should be given more time to complete services and that Mother was bonded

       with Children. Specifically, she directs us to testimony from Davetta Sanders,

       who supervised visits between Mother and Children from September 2018

       through May 2019, and Nikita King, who supervised visits between Mother and

       Children from October 2017 until Sanders took over in September 2018. King

       also indicated she would be supervising visits scheduled after the termination

       hearing.


[24]   Sanders testified that, based on her interaction with Mother and Children for

       one eight-hour period per week, Mother should be given the opportunity to

       have in home visits with Children and termination of Mother’s parental rights is

       not in Children’s best interests because


               [Children] always talk about how they want to see [Mother]
               when – when – when they get in the care, [sic] they want to know
               how long it’s going to take to get to her and at the end of the visit
               two or three kids are crying at the end or wondering why is the
               visit over.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 13 of 17
       (Tr. Vol. II at 104.) King testified that, based on her interaction with Mother

       and Children in 2017 and 2018, termination of Mother’s parental rights was not

       in Children’s best interests because


               [a]lthough [Mother’s] been in this for so long [Mother] has come
               a long way with a lot of things and we wasn’t [sic] taking care of
               the pieces that we needed to take care of within her services.
               Now I think those are being addressed, the issues are being
               actually addressed and I think that we might have a difference
               there.


       (Id. at 122.) When asked about the “pieces” Mother was now addressing, King

       stated, “we never addressed mental health.” (Id. at 123.)


[25]   Regarding Children’s best interests, the trial court found:


               31. [J.B.]; [D.O.]; and [P.F.] are all placed together in foster
               care. [J.B.] and [D.O.] have been there for eleven months. [P.F.]
               has been there for nine months. They are bonded with their
               foster parents. They are happy and their needs are being met.
               This is pre-adoptive placement.


               32. [K.B.] has been placed in a separate foster home for two
               months. He is bonded and doing well. This is also a pre-
               adoptive placement. He had previously resided in the home as a
               respite care placement.


                                                     *****


               37. Christine Ackerman of Ireland Home Based Services has
               provided home based therapy for [J.B]; [D.O.]; and [P.F.] since
               2016.


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 14 of 17
        38. When Ms. Ackerman began working with the children, they
        were residing with [Mother].


        39. Ms. Ackerman has observed anger in the children. Their
        anger escalated when they were removed from [Mother’s]
        custody in October 2016.


        40. After [Children] were returned to [Mother’s] care and
        custody in January 2018, Ms. Ackerman observed the home in
        disarray and observed a bottle of medicine within reach of
        [Children].


        41. Following [Children’s] second removal from [Mother’s] care
        and custody in January 2018, Ms. Ackerman observed more
        severe anger from the children.


        42. Ms. Ackerman believes that the children need the stability
        and consistency that they currently have in their placements and
        that further moves would have lasting detrimental effects to [sic]
        their mental health.


                                              *****


        49. Termination of the parent-child relationship is in the best
        interests of [Children]. Termination would allow them to [be]
        adopted into a stable and permanent home where their needs will
        be safely met.


(App. Vol. II at 18-19.) In addition to Ackerman, the FCM and the Guardian

ad litem testified that termination of Mother’s parental rights was in Children’s

best interests.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 15 of 17
[26]   Mother’s requests that we believe the testimony of one service provider over

       another are invitations for us to reweigh the evidence and judge the credibility

       of witnesses, which we cannot do. See In re D.D., 804 N.E.2d at 265 (appellate

       court cannot reweigh evidence or judge the credibility of witnesses). Based

       thereon, we conclude the trial court’s findings supported its conclusion that

       termination of Mother’s parental rights to Children was in Children’s best

       interests. See In re M.M., 733 N.E.2d 6, 13 (Ind. Ct. App. 2000) (termination in

       child’s best interest based on service provider recommendations that parental

       rights be terminated and evidence that the conditions under which child was

       removed from parents’ care would not be remedied), abrogated on other grounds

       by In re G.P., 4 N.E.3d 1158, 1163 (Ind. 2014).


                 4. Satisfactory Plan for Care Following Termination
[27]   Pursuant to Indiana Code section 31-35-2-4(b)(2)(D), parental rights cannot be

       terminated unless DCS provides sufficient evidence of a satisfactory plan for the

       care and treatment of the children following termination. Mother argues DCS

       did not present a satisfactory plan for Children’s care and treatment following

       the termination of Mother’s parental rights because


               no definitive evidence was presented as to the foster parents,
               except that [Children] were bonded with the foster families and
               that the foster homes were appropriate. Further, [J.B.], [D.O.],
               and [P.F.] were in a placement separate from the two-year old,
               [K.B.]. DCS presented no evidence that [Children] would be
               able to maintain their sibling relationship after adoption.


       (Br. of Appellant at 56.)

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 16 of 17
[28]   The trial court found in its order that Children were in pre-adoptive foster

       placements and were all bonded with their foster parents. The trial court

       concluded the plan for Children’s future care and treatment was adoption.

       Adoption is a sufficient plan for children’s care following termination of a

       parent’s rights. See In re S.L.H.S., 885 N.E.2d 603, 618 (Ind. Ct. App. 2008)

       (adoption is satisfactory plan for child’s care and treatment after termination).

       Additionally, such a plan “need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated.” In re D.D., 804 N.E.2d at 268. We find no error in

       the court’s conclusion.



                                                Conclusion
[29]   Mother’s due process rights were not violated by any alleged deficiency in the

       services offered to her by DCS. Further, the evidence supports the trial court’s

       findings and those findings support the trial court’s conclusions that the

       conditions under which Children were removed from Mother’s care would not

       be remedied, that termination of Mother’s parental rights was in Children’s best

       interests, and that there existed a suitable plan for the care and treatment of

       Children following the termination of Mother’s parental rights. Accordingly,

       we affirm.


[30]   Affirmed.


       Crone, J., and Pyle, J., concur.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1935 | April 24, 2020   Page 17 of 17